Amendment to Employment Agreement

 

This Amendment is made and entered into as of December 19, 2008, and is
effective as of the Amendment Date, by and between the Company and Executive.

 

Article 1. Definitions

 

1.0

Unless otherwise defined herein, the terms used herein shall have the meanings
ascribed to them in the Employment Agreement.

 

 

1.1

“Amendment” shall mean this Amendment to the Employment Agreement.

 

 

1.2

“Amendment Date” shall mean November 18, 2008.

 

 

1.3

“Employment Agreement” shall mean that certain agreement entered into by and
between the Company and the Executive as of May 23, 2006, as subsequently
amended on February 15, 2008.

 

 

Article 2. Amendments

 

2.0

The Employment Agreement is hereby amended, as of the Amendment Date, as set
forth in this Article 2.

 

 

2.1

Section 5.1 of the Employment Agreement is rewritten to read in its entirety as
follows:

 

 

 

“5.1

Base Salary. The Company shall pay the Executive a Base Salary in an amount
which shall be established from time to time by the Board of Directors of the
Company or the Board’s designee; provided, however, that such Base Salary shall
not be less than four hundred six thousand dollars (US$406,000) per year.

 

 

(a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.

 

(b) The Base Salary shall be reviewed at least annually following the Effective
Date of this Agreement, while this Agreement is in force, to ascertain whether,
in the judgment of the Board or the Board’s designee, such Base Salary should be
increased based primarily on the performance of the Executive during the year.
If so increased, the Base Salary as stated above shall, likewise, be increased
for all purposes of this Agreement and shall not, in any event, be decreased in
any year.”

 

2.2

Section 7.4(b)(1) of the Employment Agreement is rewritten to read in its
entirety as follows:

 

 


--------------------------------------------------------------------------------

 

“(1)           An amount equal to the two (2) times the Executive's annual Base
Salary established for the fiscal year in which the Effective Date of
Termination occurs;”

 

2.3

Section 7.4(b)(2) of the Employment Agreement is rewritten to read in its
entirety as follows:

 

 

“(2)           An amount equal to one and seventy-five hundredths (1.75) times
the Executive's targeted Annual Bonus award established for the fiscal year in
which the Effective Date of Termination occurs;”

 

2.4

Section 8.3(a) of the Employment Agreement is rewritten to read in its entirety
as follows:

 

 

 

“(a)

An amount equal to two and twenty-five hundredths (2.25) times the Executive's
annual Base Salary established for the fiscal year in which the Effective Date
of Termination occurs;”

 

 

2.5

Section 8.3(b) of the Employment Agreement is rewritten to read in its entirety
as follows:

 

 

 

“(b)

An amount equal to two and twenty-five hundredths (2.25) times the Executive's
targeted Annual Bonus award established for the fiscal year in which the
Executive's Effective Date of Termination occurs;”

 

 

2.6

Section 8.3(e) of the Employment Agreement is rewritten to read in its entirety
as follows:

 

 

 

“(e)

A continuation of the welfare benefits of medical, dental and life insurance
coverage for twenty-seven (27) full months after the Effective Date of
Termination (or if continuation under the Company's then current plans is not
allowed, then provision at the Company's expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company's then current plan, of substantially similar welfare benefits
from one or more third party providers).”

 

 

 

 

2.7

All references in the Employment Agreement to the sum of “$40,000” shall be
deemed to be references to “$45,000.”

 

 

Article 3. Miscellaneous

 

 


--------------------------------------------------------------------------------

 

3.0

Except for those provisions of the Employment Agreement specifically amended as
set forth in Article 2 of this Amendment, the remaining terms of the Employment
Agreement shall remain in full force and effect as set forth therein.

 

 

[the next page is the signature page]



 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Amendment as of the Amendment Date.

 

Executive

Savient Pharmaceuticals, Inc.

 

 

_/s/ Paul Hamelin____________________

_/s/ Stephen O. Jaeger_________________

Paul Hamelin

Stephen O. Jaeger

 

 

Chairman

 

 

 

 